DOWDELL, J.
The complaint as amended averred the duty of the defendant to notify plaintiff of her arri*520val at her destination. It is unimportant whether the duty arose out of a special contract or out of the relation between the parties. It is urged in argument that, as the defendant was not a common carrier, the defendant was under no legal duty to notify a passenger being transported in one of its cars of arrival at his destination. We cannot give our assent to the proposition. Sleeping car companies, while neither common carriers nor innkeepers, are nevertheless as distinctly public servants as either of the former, with such duties imposed by law in their relation to the general public as fairly and reasonably pertains to the business and arise out of such relation in the service they undertake to perform. They operate their cars in connection with and attached to trains for the transportation of passengers, and though they do not contract to transport as common carriers, yet in the course of transportation by the carrier they hold themselves out to the traveling public as affording in their palace cars accommodations, comforts, and conveniences superior to those of the ordinary day coach of the carrier, and which they promise to furnish for a reAvard. They have their oavix conductors in the management and control of their cars, and their porters to serve and Avait. upon the passenger; and, as a matter of common knoAvledge, it is their custom to render assistance to their passengers in disembarking from the train. It is also a matter of common knowledge that it is a common practice for the Pullman conductor to collect from his passenger the train fare, and it is of no importance in this connection by what arrangement Avith the common carrier or- its agents this is done. These conditions and circumstances attending a public service company are in laAAr sufficient to impose the duty of notifying^ the passenger of arrival at his destination. While no case *521directly in point lias been brought to our attention, there are adjudged cases which in principle point to the' conclusion announced. — Pullman Co. v. Smith, 79 Tex. 468, 14 S. W. 993, 13 L. R. A. 215, 23 Am. St. Rep. 356; Nevin v. Pullman Co., 106 Ill. 222, 46 Am. Rep. 688; Pullman. Co. v. Matthews, 74 Tex. 654, 12 S. W. 744, 15 Am. St. Rep. 873; 6 Cyc. pp. 656, 657, 4a, 4b, 4c. See, also, Hutchinson on Carriers (3d Ed.), p. 1343, § 1142. We do not mean to intimate, in what we have said above in respect to the duty imposed by law on sleeping car companies, that the common carrier is thereby relieved of its duty to likewise notify the passenger of arrival at his destination. Our conclusion is that the court committed no error in overruling the demurrer.
A motion for a new trial‘was made by the defendant on grounds that the verdict of the. jury was contrary to the evidence and that the same was also excessive. The evidence was in conflict, and the verdict in a general sense was not palpably opposed to the general weight of the evidence; and under the well-settled, rule in this court we cannot say that the trial court erred in overruling the motion on this ground. The verdict, however, Avas a special finding by the jury as to the damages aAvarded. The jury in its finding and aAArard of damages assessed as compensatory damages $1,000 and as punitive damages $500; total, $1,500. In respect to the punitive damages assessed, it. is insisted by counsel for appellant that no malice Avas shown, and that the facts otherAA’ise did not furnish any ground for the assessment of exemplary or punitive damages. In this case we cannot agree with counsel. If the plaintiff’s evidence is to be believed, the negligence of the defendant’s agent or serArant in failing to notify her of her arrival at her destination, and the time, place, and manner in which *522she was put off the train, were attended with circumstances of aggravation sufficient to justify the imposition of exemplary damages, and we are not prepared to say that the amount imposed was either oppressive or excessive.
But as to the amount of compensatory damages awarded, namely, $1,000, we are of a different opinion. The term “compensatory damages” by necessary implication intends a recompense or reward for some loss or service; a reimbursement for loss suffered by reason of injury to person or property. “They proceed from a sense of natural justice, and are designed to repair that of which one has been deprived by the wrong .of another.” — IB Cyc. p. 22. The evidence is without dispute that the plaintiff received no personal injury, and the only loss sustained as to property rights was the payment of 5 cents street car fare. It is true her evidence shows that she suffered mentally from fright because of her surroundings at the time and place of being discharged from the train; but these conditions were but momentary, and attended with no serious consequences whatever to body or mind. The weight of authority seems to be that mere fright, unattended by any harmful results to the person frightened in mind or body, furnishes no ground for the recovery of compenstory damages. This doctrine accords with the sense of natural justice. There being no loss or injury to person consequent upon the fright, but merely momentary mental suffering, there is nothing to reimburse. Even if it were conceded that compensatory damages were recoverable for momentary mental suffering from mere fright, on the undisputed evidence we are of the opinion that the damages assessed as compensatory were excessive, and on this ground a new trial should have been granted.
*523The foregoing expresses the views of the .writer. Anderson, J., is of the opinion that the verdict as lo compensatory damages is excessive and for that reason a new trial should be granted. Tyson, O. J., and Haralson, Simpson, Denson, and McClellan, JJ., are of a contrary opinion as to the compensatory damages, holding that on the facts such damages are here recoverable, and that the verdict is not excessive, and on this holding the judgment appealed from must be affirmed.
Tyson, C. J., and Haralson, Simpson, Denson, and McClellan, JJ., concur. Dowdell and Anderson, JJ., dissent.